EXHIBIT 10.5
SECOND AMENDMENT AND FIRST RESTATEMENT
OF THE UNITED BANKSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
          THIS SECOND AMENDMENT AND FIRST RESTATEMENT of the United Bankshares,
Inc. Supplemental Executive Retirement Agreement is made this ___day of
                    , 2008, provided, however, that all provisions applicable to
compliance under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) shall be effective as of January 1, 2005, by and between UNITED
BANKSHARES, INC., a West Virginia bank holding company (the “Company”) and
                     (the “Executive”).
          WHEREAS, the Company and Executive entered into the United Bankshares,
Inc. Supplemental Executive Retirement Agreement as of                     ,
200___(the “Agreement”); and
          WHEREAS, effective November 1, 2007 the Company approved a First
Amendment to the Agreement; and,
          WHEREAS, the Company and Executive desire to enter into this Second
Amendment and Restatement of the Agreement, as First Amended November 1, 2007
and as further amended and restated herein;
          NOW, THEREFORE, the Company and Executive mutually agree to amend and
restate the Agreement as follows:
INTRODUCTION
          To encourage the Executive to remain an employee of the Company, the
Company is willing to provide supplemental retirement benefits to the Executive.
The Company will pay the benefits from its general assets. This Agreement is
amended and restated for the purpose of complying with the requirements of Code
§ 409A (and notwithstanding any other provisions of this amended and restated
Agreement, this amendment applies only to amounts that would not otherwise be
payable in 2006, 2007 and 2008 and shall not cause (i) an amount to be paid in
2006 that would not otherwise be payable in such year, (ii) an amount to be paid
in 2007 that would not otherwise be payable in such year, and (iii) an amount to
be paid in 2008 that would not otherwise be payable in such year, and to the
extent necessary to qualify under Transition Relief issued under said Code
Section 409A, to not be treated as a change in the form and timing of a payment
under section 409A(a)(4) or an acceleration of a payment under section
409A(a)(3), the Executive, by executing this Agreement, shall be deemed to have
elected the timing and form of distribution provisions of Articles 2 and 3 of
this amended and restated Agreement, and to otherwise further revise the
Agreement.
AGREEMENT
          The Company and the Executive agree as follows:

 



--------------------------------------------------------------------------------



 



Article 1
Definitions
          Whenever used in this Agreement, the following words and phrases shall
have the meanings specified:
          1.1 “Actuarial Equivalence” means the equivalent annual benefit
computed using the mortality table (or other tabular table) specified in the
Company’s United Bankshares, Inc. Pension Plan, as the same may be amended from
time to time, for the purpose of determining a lump sum payout under such United
Bankshares, Inc. Pension Plan and using an interest rate of six percent (6%).
          1.2 “Accrual Balance” means the amount of the accounting accrual
determined as of the last business day of the immediately preceding fiscal year
as reflected on the Company’s balance sheet for the Executive’s benefit to be
paid hereunder.
          1.3 “Code” means the Internal Revenue Code of 1986, as amended.
          1.4 “Disability” means the Executive’s suffering a sickness, accident
or injury which has been determined by the carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled, provided, however that in the case of determination by the
carrier of any individual or group disability insurance policy covering the
Executive, the Executive must meet one of the following requirements to be
considered disabled:

  a)   The Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or     b)   The Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering the Company’s
employees.

All provided that the definition of “Disability” hereunder meets the definition
of “Disability” pursuant to Code Section 409A and applicable regulations
thereunder. The Executive must submit proof to the Company of the carrier’s or
Social Security Administration’s determination upon the request of the Company.
          1.5 “Early Retirement” means the Executive’s Termination of
Employment, including by Disability or death, before attaining Normal Retirement
Age.
          1.6 “Early Retirement Date” means the month, day and year in which
Early Retirement occurs.

 



--------------------------------------------------------------------------------



 



          1.7 “Effective Date” means                      2008; provided,
however, that all provisions of this Agreement required to comply with Code §
409A and the regulations thereunder shall be effective as of January 1, 2005.
          1.8 “Final Pay” means the total annual base salary payable to the
Executive at the rate projected to be in effect at Normal Retirement Age. To
determine Final Pay as of the Normal Retirement Age, the total annual base
salary for the complete calendar year preceding the date of determination shall
be projected to the year including the Executive’s attainment of Normal
Retirement Age and shall be projected with the salary scale used to determine
the Accrual Balance as of the Company’s fiscal year end immediately preceding
the date of determination. Final Pay shall not be reduced for any salary
reduction contributions to: (i) cash or deferred arrangements under Section
401(k) of the Code; (ii) a cafeteria plan under Section 125 of the Code; or
(iii) a deferred compensation plan that is not qualified under Section 401(a) of
the Code.
          1.9 “Normal Retirement Age” means the Executive’s 65th birthday.
          1.10 “Normal Retirement Date” means the date on which Executive
attains Normal Retirement Age.
          1.11 “Plan Year” means a twelve-month period commencing on January 1
and ending on December 31 of each year. The initial Plan Year shall commence on
the Effective Date of this Agreement.
          1.12 “Social Security Benefit” payable if applied for by the Executive
at Normal Retirement Age shall mean the benefit which would be payable if
applied for by Executive at Normal Retirement Age projected with the assumptions
used to project Social Security amounts for the Accrual Balance as of the
Company’s fiscal year end immediately preceding the date of determination.
          1.13 “Specified Employee” means, in the case of any Participant
meeting the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied
in accordance with the regulations thereunder and disregarding section
416(i)(5)) at any time during the 12 month period ending on any Specified
Employee Identification Date, which shall be December 31 of each calendar year,
(or otherwise meeting the requirements applicable to qualification as a
‘Specified Employee’ under Code Section 409A and the regulations and guidance
issued thereunder,) that such Participant shall, for purposes of this Plan,
thereafter be a Specified Employee under this Plan for the period of time
consisting of the entire 12-month period beginning on the Specified Employee
Effective Date, and said Specified Employee Effective Date shall be the first
day of the fourth month following the Specified Employee Identification Date.
          1.14 “Termination for Cause” See Article 5.
          1.15 “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason, voluntary or involuntary, including but
not limited to termination by reason of Disability or death, and other than by
reason of a leave of absence approved by the Company, provided, however, that
the employment relationship is treated as continuing intact while the Executive
is on military leave, sick leave, or other bona fide leave of absence (such as
temporary employment by the government) if the period of such leave does not
exceed six months, or if longer, so long as the individual’s right to
reemployment with the Company is provided either by statute or by

 



--------------------------------------------------------------------------------



 



contract and provided further that if the period of leave exceeds six months and
the Executive’s right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a 29-month
period of absence shall be substituted for such six-month period. In addition,
notwithstanding any of the foregoing, the term “Termination of Employment” shall
mean “Separation from Service” hereunder and such terms shall be interpreted
under this Agreement in a manner consistent with the requirements of Code
Section 409A and applicable regulations thereunder, including but not limited to
(i) an examination of the relevant facts and circumstances, as set forth in Code
Section 409A and the regulations and guidance thereunder, in the case of any
performance of services or availablility to perform services after a purported
termination of services or availability to perform services after a purported
Termination of Employment or Separation from Service and (ii) in any instance in
which such Executive is participating or has at any time participated in any
other plan which is, under the aggregation rules of Code Section 409A and the
regulations and guidance issued thereunder, aggregated with this Agreement and
with respect to which amounts deferred hereunder and under such other plan or
plans are treated as deferred under a single plan, (hereinafter sometimes
referred to as an “Aggregated Plan” or together as the “Aggregated Plans,”) then
in such instance Executive shall only be considered to meet the requirements of
a Termination of Employment or Separation from Service hereunder if such
Participant meets (a) the requirements of a Separation from Service under all
such Aggregated Plans and (b) the requirements of a Termination of Employment or
Separation from Service under this Agreement which would otherwise apply,
(iii) in any instance in which Executive is an employee and an independent
contractor of the Company or any Affiliate or both the Executive must have a
Separation from Service in all such capacities to meet the requirements of a
Termination of Employment or Separation from Service hereunder, although,
notwithstanding the foregoing, if Executive provides services both as an
employee and a member of the Board of Directors of the Company or any Affiliate
or both or any combination thereof, the services provided as a director are not
taken into account in determining whether Executive has had a Termination or
Employment or Separation from Service as an employee under this Agreement,
provided that no plan in which such Executive participates or has participated
in his capacity as a director is an Aggregated Plan and (iv) a determination of
whether a Termination of Employment or Separation from Service has occurred
shall be made in accordance with Treasury Regulations Section 1.409A-1(h)(4) or
any similar or successor law, regulation of guidance of like import, in the
event of an asset purchase transaction as described therein.
Article 2
Benefits During Lifetime
          2.1 Normal Retirement Benefit. Subject to the provisions of Article V,
upon Termination of Employment, including but not limited to Termination of
Employment by reason of death or Disability, on or after the Normal Retirement
Age the Company shall pay to the Executive the benefit described in this
Section 2.1 in lieu of any other benefit under this Agreement; provided,
however, in the event of the Executive’s death on or after the Normal Retirement
Age, without

 



--------------------------------------------------------------------------------



 



Executive having had a Termination of Employment prior to death, death benefits
shall be paid in accordance with the provisions of Article 3.
                2.1.1 Amount of Benefit. The annual benefit under this
Section 2.1 is 70 percent of the Executive’s Final Pay, reduced by:

  a)   One hundred percent (100%) of the primary Social Security benefit payable
(before earnings reduction) to the Executive or which would be payable if
applied for by the Executive upon his Normal Retirement Age;     b)   the annual
amount of benefits payable to the Executive upon his Normal Retirement Age
(whether or not actually paid) from the Company’s qualified pension plan (the
“Pension Plan”) on a single life annuity basis; and
    c)   the annual amount of benefits payable to the Executive upon his Normal
Retirement Age, on a single life annuity basis, attributable to the portion of
the Executive’s account balances arising from employer contributions (but
excluding the portion of such balances arising from employee salary reduction
contributions) from the Bank’s Section 401(k) plan. The equivalent single life
annuity basis of the appropriate account balance shall be determined using the
Executive’s age at the date of determination and the mortality and interest rate
assumptions defined in Actuarial Equivalence.

               2.1.2 Payment of Benefit. The Company shall pay the annual
benefit to the Executive in 12 equal monthly installments commencing with the
month following the Executive’s Termination of Employment on or after
Executive’s Normal Retirement Date; provided, however, that if Executive is a
Specified Employee on such date of Executive’s Termination of Employment or
Separation from Service, notwithstanding the foregoing or any other provision of
this Agreement, the first such installment shall be paid on the date which is
six months after such Termination of Employment or Separation from Service of
Executive (other than by death,) with the equal monthly installments to continue
on a monthly basis thereafter, (unless such Termination of Employment is by
death in which case such installments shall commence with the month following
the Executive’s date of death.) The annual benefit shall be paid to the
Executive for a period of 15 years.
          2.2 Early Retirement Benefit. Subject to the provisions of Article V,
upon Early Retirement, including but not limited to Early Retirement due to
death or Disability, the Company shall pay to the Executive the benefit
described in this Section 2.2 in lieu of any other benefit under this Agreement.
               2.2.1 Amount of Benefit. The annual benefit under this
Section 2.2 is 60 percent of the Executive’s Final Pay, reduced by:

  (a)   One hundred percent (100%) of the primary Social Security benefit
payable (before earnings reduction) to the Executive or which would be payable
if applied for by the Executive upon his Normal Retirement Age;

 



--------------------------------------------------------------------------------



 



  (b)   the annual amount of benefits payable to the Executive upon his Normal
Retirement Age (whether or not actually paid) from the Company’s qualified
pension plan (the “Pension Plan”) on a single life annuity basis; and     (c)  
the annual amount of benefits payable to the Executive upon his Normal
Retirement Age, on a single life annuity basis, attributable to the portion of
the Executive’s account balances arising from employer contributions (but
excluding the portion of such balances arising from employee salary reduction
contributions) from the Bank’s Section 401(k) plan. The equivalent single life
annuity basis of the appropriate account balance shall be determined using the
Executive’s age at the date of determination deferred to the Normal Retirement
Age and the mortality and interest rate assumptions defined in Actuarial
Equivalence.

               2.2.2 Payment of Benefit. The Company shall pay the annual
benefit to the Executive in 12 equal monthly installments commencing with the
month following the Executive’s Early Retirement Date, provided, however, that
if Executive is a Specified Employee on such date of Executive’s Termination of
Employment or Separation from Service, notwithstanding the foregoing or any
other provision of this Agreement, the first such installment shall be paid on
the date which is six months after such Termination of Employment or Separation
from Service of Executive (other than by death,) with the equal monthly
installments to continue on a monthly basis thereafter, (unless such Termination
of Employment is by death in which case such installments shall commence with
the month following the Executive’s date of death ) The annual benefit shall be
paid to the Executive for a period of 15 years.
          2.3 Disability Benefit. If the Executive terminates employment due to
Disability the Normal Retirement Benefit under Section 2.1 shall be payable if
the Termination of Employment or Separation from Service of Executive occurs on
or after Normal Retirement Age, or the Early Retirement Benefit shall be payable
under Section 2.2 if the Termination of Employment or Separation from Service of
Executive occurs before Normal Retirement Age, all in lieu of any other benefit
under this Agreement.
          2.4 Six Month Delay for Payment Upon Separation from Service Other
than By Death of Specified Employee. Notwithstanding any other provision of this
Agreement, no payment upon or based upon Separation from Service may be made
under this Agreement before the date that is six months after the date of
Separation from Service or, if earlier, the date of death, of Executive if
Executive is a Specified Employee on Executive’s date of Separation from
Service.
Article 3
Death Benefits
          3.1 Death During Active Service. If the Executive dies while in the
active service of the Company, and is entitled to a benefit under Article 2 of
this Agreement, the Company shall pay the same benefit payments and for the same
period of time as provided in the Agreement to the Executive’s beneficiary in
the amount that the Executive was entitled to as of the date of his death

 



--------------------------------------------------------------------------------



 



under said Article 2, except that the benefit payments shall commence on the
first day of the month following the date of the Executive’s death.
          3.2 Death During Payment of a Benefit. If the Executive dies after any
benefit payments have commenced under Article 2 of this Agreement but before
receiving all such payments, the Company shall pay the remaining benefits to the
Executive’s beneficiary at the same time and in the same amounts they would have
been paid to the Executive had the Executive survived.
          3.3 Death After Termination of Employment But Before Payment of a
Benefit Commences. If the Executive is entitled to a benefit under Article 2 of
this Agreement, but dies prior to the commencement of said benefit payments, the
Company shall pay the same benefit payments to the Executive’s beneficiary that
the Executive was entitled to prior to death except that the benefit payments
shall commence on the earlier of (i) the same time as they would have been paid
to the Executive had the Executive survived or (ii) the first day of the month
following the date of the Executive’s death.
Article 4
Beneficiaries
          4.1 Beneficiary Designations. The Executive shall designate a
beneficiary by filing a written designation with the Company. The Executive may
revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
received by the Company during the Executive’s lifetime. The Executive’s
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Executive, or if the Executive names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.
          4.2 Facility of Payment. If a benefit is payable to a minor, to a
person declared incompetent, or to a person incapable of handling the
disposition of his or her property, the Company may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incompetent person or incapable person. The Company may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Company from all liability with respect to such benefit.
Article 5
General Limitations
          5.1 Termination for Cause. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company terminates the Executive’s employment for:

  a)   Gross negligence or gross neglect of duties;     b)   Commission of a
felony or of a gross misdemeanor involving moral turpitude; or

 



--------------------------------------------------------------------------------



 



  c)   Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.

          5.2 Suicide or Misstatement. The Company shall not pay any benefit
under this Agreement if the Executive commits suicide within three years after
the date of this Agreement. In addition, the Company shall not pay any benefit
under this Agreement if the Executive has made any material misstatement of fact
on an employment application or resume provided to the Company, or on any
application for any benefits provided by the Company to the Executive.
          5.3 Competition After Termination of Employment. The Company shall not
pay any benefit under this Agreement if the Executive, at any time during the 12
calendar months following Termination of Employment and without the prior
written consent of the Company (a) engages in or becomes associated with, in the
capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any Competitive Enterprise; or (b) becomes interested
in, directly or indirectly, as a proprietor, partner, officer, director, member,
consultant or substantial stockholder, shareholder, or stakeholder, any
Competitive Enterprise; provided, however, that this Section 5.3 shall not apply
if the Executive’s Termination of Employment is for Good Reason or if there is a
Wrongful Termination of Executive.
          For purposes of this Section 5.3, the following definitions shall
apply:

  a)   “Change of Control” means (i) a change of ownership of the Company which
must be reported to the Securities and Exchange Commission as a change of
control, including but not limited to the acquisition by any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities and Exchange Act of
1934 (the “Exchange Act”)), or of direct or indirect “beneficial ownership” (as
defined by Rule 13d-3 under the Exchange Act) of twenty-five percent (25%) or
more of the combined voting power of the Company’s then outstanding securities;
or (ii) the failure during any period of two (2) consecutive years of
individuals who at the beginning of such period constitute the Board for any
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds (2/3) of the
directors at the beginning of the period.     b)   “Competitive Enterprise”
means any business, organization, company, corporation, partnership or business
entity or enterprise of any type that (i) is or may be deemed to be competitive
with any business carried on by the Company as of the date of Termination of
Employment, and (ii) is conducted within a 50-mile radius of any Company
location where Executive conducted or supervised or otherwise engaged in
business of the Company.     c)   “Good Reason” means a Change of Control in the
Company and as a direct result thereof prior to the expiration of thirty-six
months after

 



--------------------------------------------------------------------------------



 



      consummation of a Change of Control, there is: (i) a decrease in the total
amount of the Executive’s base salary below its level in effect on the date of
consummation of the Change of Control, without the Executive’s consent; or (b) a
material reduction in the importance of the Executive’s job responsibilities,
without the Executive’s consent; or (ii) a geographical relocation of the
Executive to an office more than 50 miles from the Executive’s location at the
time of the Change of Control, without the Executive’s consent.     d)  
“Wrongful Termination” means Executive’s Termination of Employment by the
Company for any reason other than Termination for Cause or the death or
Disability of Executive prior to the expiration of thirty-six (36) months after
consummation of the Change of Control.

Article 6
Claims and Review Procedures
          6.1 Claims Procedure. An Executive or beneficiary (“claimant”) who has
not received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:
               6.1.1 Initiation — Written Claim. The claimant initiates a claim
by submitting to the Company a written claim for the benefits.
               6.1.2 Timing of Company Response. The Company shall respond to
such claimant within 90 days after receiving the claim. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 90 days by
notifying the claimant in writing, prior to the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.
          In the case of a claim for benefits due to Disability, the Company
shall notify the claimant of the Plan’s denial within a reasonable period of
time, but not later than 45 days after receipt of the claim by the Company. This
period may be extended by the Company for up to 30 days, provided that the
Company both determines that such an extension is necessary due to matters
beyond its control and notifies the claimant, prior to the expiration of the
initial 45-day period, of the circumstances requiring the extension of time and
the date by which the Company expects to render a decision. If, prior to the end
of the first 30-day extension period, the Company determines that, due to
matters beyond its control, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to an
additional 30 days, provided that the Company notifies the claimant, prior to
the expiration of the first 30-day extension period, of the circumstances
requiring the extension and the date as of which the Company expects to render a
decision. In the case of any extension hereunder, the notice of extension shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant shall be afforded
at least 45 days within which to provide the specified information.

 



--------------------------------------------------------------------------------



 



               6.1.3 Notice of Decision. If the Company denies part or all of
the claim, the Company shall notify the claimant in writing of such denial. The
Company shall write the notification in a manner calculated to be understood by
the claimant. The notification shall set forth:

  a)   The specific reasons for the denial;     b)   A reference to the specific
provisions of the Agreement on which the denial is based;     c)   A description
of any additional information or material necessary for the claimant to perfect
the claim and an explanation of why it is needed;     d)   An explanation of the
Agreement’s review procedures and the time limits applicable to such procedures;
    e)   In the case of denial of a claim based upon Disability, a copy of any
internal rule, guideline, protocol or similar criteria relied upon or a
statement that such was relied upon and will be provided free of charge upon
request; and     f)   A statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

          6.2 Review Procedure. If the Company denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:
               6.2.1 Initiation — Written Request. To initiate the review, the
claimant, within 60 days (180 days for a claim based on the Executive’s
Disability) after receiving the Company’s notice of denial, must file with the
Company a written request for review.
               6.2.2 Additional Submissions — Information Access. The claimant
shall then have the opportunity to submit written comments, documents, records
and other information relating to the claim. The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
               6.2.3 Considerations on Review. In considering the review, the
Company shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
          For a claim involving Disability, the following rules shall apply:
(i) the review will not give Executive’s deference to the initial adverse
benefit determination and will be conducted by the Company or its designee, not
including any individual who made the decision to deny benefits, nor the
subordinate of such individual who made the decision to deny benefits, (ii) a
health care professional with appropriate training and experience in the field
of medicine involved and who is neither an individual who was consulted in
connection with the denial nor the subordinate of such individual, will be
consulted, and (iii) the denial will identify the medical or vocational experts
whose advice was obtained in connection with the claim.

 



--------------------------------------------------------------------------------



 



               6.2.4 Timing of Company Response. The Company shall respond in
writing to such claimant within 60 days (45 days for a claim involving the
Executive’s Disability) after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.
          In the case of a denial involving a claim for benefits based upon the
Executive’s Disability, the claimant will be provided a copy of any internal
rule, guideline, protocol or similar criteria relied upon, or a statement that
such was relied upon and will be provided, free of charge upon claimant’s
request. The written decision on review shall be given to the claimant within
the sixty (60) day (or, if applicable, the forty-five (45) day) or extended time
limit discussed above. All decisions on review shall be final and binding with
respect to all concerned parties.
               6.2.5 Notice of Decision. The Company shall notify the claimant
in writing of its decision on review. The Company shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:

  a)   The specific reasons for the denial;     b)   A reference to the specific
provisions of the Agreement on which the denial is based;     c)   A statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits;     d)   A statement of the claimant’s right to
bring a civil action under ERISA Section 502(a); and     e)   In the case of
denial of a claim based upon Disability, a copy of any internal rule, guideline,
protocol or similar criteria relied upon or a statement that such was relied
upon and will be provided free of charge upon request.

Article 7
Amendments and Termination
          This Agreement may be amended or terminated only by a written
agreement signed by the Company and the Executive, provided that with respect to
a termination, no acceleration of any benefit shall be permitted hereunder
except where the acceleration of the benefit is made pursuant to a termination
and liquidation in a manner that would not constitute an impermissible
acceleration under Code Section 409A pursuant to Treas. Reg. 1.409A-3(j)(4)(ix)
or any similar or successor law, regulation or guidance thereunder of like
import.

 



--------------------------------------------------------------------------------



 



          Notwithstanding the previous paragraph in this Article 7, the Company
may amend or terminate this Agreement at any time if, pursuant to legislative,
judicial or regulatory action, continuation of the Agreement would (i) cause
benefits to be taxable to the Executive prior to actual receipt, or (ii) result
in significant financial penalties or other significantly detrimental
ramifications to the Company (other than the financial impact of paying the
benefits) and the Company may amend to comply with the provisions of Code
Section 409A and the regulations thereunder or any similar or successor law of
like import, all provided that (i) no such amendment shall be effective if it
would, if effective, cause this Agreement to violate Code Section 409A and the
regulations and guidance thereunder or cause any amount of compensation or
payment hereunder to be subject to a penalty tax under Code Section 409A and the
regulations and guidance issued thereunder, which amount of compensation or
payment would not have been subject to a penalty tax under Code Section 409A and
the regulations and guidance thereunder in the absence of such amendment and
(ii) the provisions of this Article 7 respecting amendment of this Agreement are
irrevocable.
Article 8
Miscellaneous
          8.1 Binding Effect. This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.
          8.2 No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment under
state law or the terms of any applicable employment contract.
          8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
          8.4 Reorganization. The Company shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.
          8.5 Tax Withholding. The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.
          8.6 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of West Virginia, except to the extent
preempted by the laws of the United States of America.
          8.7 Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

 



--------------------------------------------------------------------------------



 



          8.8 Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.
          8.9 Administration. The Company shall have powers which are necessary
to administer this Agreement, including but not limited to:

  a)   Establishing and revising the method of accounting for the Agreement;    
b)   Maintaining a record of benefit payments;     c)   Establishing rules and
prescribing any forms necessary or desirable to administer the Agreement; and  
  d)   Interpreting the provisions of the Agreement.

               All actions and decisions of the Administrator regarding this
Agreement shall be final, binding and conclusive upon all persons, subject to
the Claims and Review Procedures provisions set forth in Article VI above.
          8.10 Named Fiduciary. The Company shall be the named fiduciary and
plan administrator under this Agreement. It may delegate to others certain
aspects of the management and operational responsibilities including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.
          8.11 Counterparts. This Agreement may be executed in one or more
counterparts, which taken together shall constitute an original.
          IN WITNESS WHEREOF, the Executive and the Company have signed this
Agreement.

                      EXECUTIVE:       COMPANY:    
 
                            UNITED BANKSHARES, INC.    
 
                   
 
      By                              
 
                   
 
          Title        
 
                   

 



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION

UNITED BANKSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
 
I designate the following as beneficiary of any death benefits under this
Agreement:
Primary: ____________________________________________________________________


_______________________________________________________________________________________


Contingent:
_____________________________________________________________________________


________________________________________________________________________________________

     
Note:
  To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.
Signature                                                                      
          
Date
                                                                               
Received by the Company this ___day of                     , 200     .
By                                                                    
                  
Title                                                                   
             

 